DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 3-4, 10-12, 14,16,19, 21, 22, 25, and 28 and added claims 29-30 which changes the scope of the claims. Examination is as follows:
.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donna Mason on 3/10/2022.
Amendment to the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. These changes are illustrated in the proposed drawing amendment title “Drawing_ amendment” attached to this office action: 
Fig. 3 boxes S12 and S15 are amended to show the dummy cell is separated from the main circuit following path C2 (S12) and reconnected to the main circuit following path C1 (S15), and then start charging. For example, box s12 has been amended to “Dummy cell is separated from the main circuit following circuit C2, and then measure OCVd” (see attached). 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amendment to the Claims
Claim 1 lines 11, replace “the open” with --an open–,
Claim 1 lines 17, replace “the current” with --a current--.
Claim 19 lines 6, replace “the open” with --an open–,
Claim 19 lines 12, replace “the current” with --a current--.

Allowable Subject Matter

Claims 1, 3-19 and 21-30 are allowed.

The following is a statement of reasons for allowance:  

Regarding independent claim(s) 1,   although the prior art discloses a control device for controlling charging of a rechargeable battery of a vehicle, comprising: a rechargeable dummy cell, a first circuit configured to charge the rechargeable battery and the dummy cell; and a second circuit configured to measure the open circuit voltage of the dummy cell, the control device being configured to: determine the open circuit voltage of the dummy cell by using the second circuit; determine a maximum capacity increment of the rechargeable battery based on the determined open circuit voltage of the dummy cell; charge the rechargeable battery and the dummy cell by using the first
circuit; monitor the current capacity increment of the rechargeable battery which has been charged; and stop charging, when the current capacity increment of the rechargeable battery exceeds the determined maximum capacity increment, wherein the determined maximum the prior art of record does not disclose or teach the combination of:

 “a rechargeable dummy cell configured to only support controlling charging of the rechargeable battery of the vehicle, the rechargeable dummy cell being a component that is separate and apart from the rechargeable battery.”

Regarding independent claim(s) 19,  although the prior art discloses a method of controlling charging of a rechargeable, battery of a vehicle, wherein a first circuit is used to charge the rechargeable battery and a rechargeable dummy cell and a second circuit is used to measure the open circuit voltage of the dummy cell, the method comprising:
determining the open circuit voltage of the dummy cell by using the second circuit; determining a maximum capacity increment of the rechargeable battery based on the determined open circuit voltage of the dummy cell; charging the rechargeable battery and the dummy cell by using the first circuit; monitoring the current capacity increment of the rechargeable battery which has been charged; and stopping charging, when the current capacity increment of the rechargeable battery exceeds the determined maximum capacity increment, wherein the maximum capacity increment is an amount of capacity that still remains to be charged until the state of charge of the rechargeable battery reaches 100%, the prior art of record does not disclose or teach the combination of:

the rechargeable dummy cell being configured to only support controlling charging of the rechargeable battery of the vehicle, and being a component that is separate and apart from the rechargeable battery.”
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okada (US20070166607) has an electric device 13 used for supporting charging and discharging the battery 12 but not for only supporting charging ([0071]). Okada also teaches a battery that could be seen as separate and apart ([0026] device B may be connected to the “terminal” of cells A) 
Owen (US6014014) has a dummy cell that is used to indicate a status of the main battery 12. Owen uses the dummy cell to monitor the discharging of the main battery so that the user can know when to recharge or replace the main battery.  However Owens dummy cell 12 is integrated with the main battery 12 as a “strip”.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859